Appeal from a judgment of the Supreme Court, Monroe County (Kenneth R. Fisher, J.), entered August 14, 2014. The judgment awarded plaintiff money damages of $72,800, plus interest, costs and disbursements.
It is hereby ordered that the judgment so appealed from is unanimously affirmed without costs.
Memorandum: Defendants-third-party plaintiffs (defendants) appeal from a judgment that, inter alia, dismissed pursuant to CPLR 3211 (a) (7) their third-party “counter-claim[s] and cause [s] of action” (counterclaims) asserting tortious interference of contract and conversion. Inasmuch as defendants failed to oppose that part of plaintiff’s and third-party defendant’s motion seeking to dismiss those counterclaims, defendants’ contentions with respect thereto are not preserved for our *1332review (see Ladd v Hudson Val. Ambulance Serv., 142 AD2d 17, 21 [1988]; see generally Ciesinski v Town of Aurora, 202 AD2d 984, 985 [1994]). Present — Smith, J.P., Peradotto, Garni, Whalen and DeJoseph, JJ.